Citation Nr: 1205154	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  10-13 517  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disability, to include chloracne as due to herbicide exposure.

(The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, tinnitus, a sinus disability, and bilateral hearing loss will be addressed in a separate decision.) 


REPRESENTATION

Veteran represented by:	David Huffman, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to July 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from June 2005 and September 2008 rating decisions. 

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Here, the Veteran has filed for a number of skin conditions, including cysts and lumps all over his body in February 2005, and for a skin rash throughout his body that may be chloracne in May 2008.  As such, the Board has recharacterized the issue in this case to entitlement to service connection for a skin disability, to include chloracne as due to herbicide exposure.  See Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009)(noting that a claimant's identification of the benefit sought does not require any technical precision); see also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  

In this case, the Veteran has presented testimony regarding his skin disability claims at hearings held by two different Veterans Law Judges (VLJs).  Generally, VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  The United States Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  Therefore, in a July 2011 letter the Veteran was offered the opportunity of a hearing before the third member of the decision panel.  The Veteran and his representative were informed that if no response was received that it would be assumed that the Veteran did not wish to have a third hearing.  No response was received to the July 2011 letter.  Therefore, the Board finds that there is no hearing request pending at this time and the Board has complied with the requirements set forth in Arneson.  See id; 38 C.F.R. § 20.700(a). 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record discloses that additional development is necessary.  Specifically, VA's duty to assist has not been met.  During the March 2011 Board hearing the Veteran testified that his primary care physician referred him to a dermatologist.  A review of the primary care physician's records reflects that the Veteran was referred to Dr. Redren and had an appointment scheduled in September 2005.  Records from Dr. Redren are not associated with the claims file and should be obtained.  38 C.F.R. § 3.159(c)(1).

In this case, the evidence of record shows that the Veteran has been treated for a number of skin conditions following service, including lipoma, pigmented macules, eczema, dermatitis, and verucca vulgaris.  The Veteran has also reported having cysts on his stomach.  Service treatment records show that the Veteran was treated at least one time in service for unhealed sores on his legs, feet, and hands from barbed wire and boils.  The Veteran has also asserted through testimony that the skin conditions continued since service and he believed that his skin problems could be the result of herbicide exposure during his service in the Republic of Vietnam.  

In McLendon v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability or persistent or recurrent symptoms of a disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  20 Vet. App. 79, 82-83 (2006).  
 
As noted above, there is evidence of various diagnoses of skin conditions, treatment during service and testimony as to continuity of symptoms.  Therefore, the Board is of the opinion that the Veteran has met the criteria of 38 C.F.R. § 3.159 and a VA dermatological examination should be provided on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to specify all medical care providers who have treated him for his claimed skin disability.  The AOJ should then obtain and associate with the claims file any records from the sources identified by the Veteran that are not already associated with the claims file.  The AOJ should specifically request records from Dr. Redren.

All attempts to secure those records must be documented in the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After the records noted above have been associated with the claims file, schedule the Veteran for a VA dermatological examination.  The Veteran's claims file and a copy of this Remand should be provided and the examiner should indicate in the report that the claims file was reviewed.  All tests that are deemed necessary by the examiner should be conducted.  

The examiner should diagnose any skin disability which has been present at any time during the course of the Veteran's appeal (that is since February 2005), to include lipoma, pigmented macules, eczema, dermatitis, cysts on the stomach and verucca vulgaris.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any skin disability identified during the course of the Veteran's appeal either began during, or was otherwise aggravated by, the Veteran's military service.  

In doing so, the examiner should specifically address the service treatment records showing treatment for unhealed sores on the Veteran's legs, hands and feet that were thought to be caused by cuts and scratches from barbed wire and by boils.  The examiner should also address whether the Veteran's presumed exposure to herbicides during service caused any chronic skin disability.  

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  In the extraordinary circumstance that the examiner is unable to provide the requested opinion, a supporting rationale must be provided concerning why the opinion cannot be provided.

3.  After completing any additional development deemed necessary, the AOJ should readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


			
	            LAURA H. ESKENAZI                                  SONNET GORHAM
	              Veterans Law Judge                                  Acting Veterans Law Judge
          Board of Veterans' Appeals                         Board of Veterans' Appeals


	                         __________________________________________
HOLLY SEESEL
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



